Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 7-9, 11-15, 17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Firstly, the examiner has not found support for the amendment within lines 8-10 of claim 7 and lines 7-9 of claim 11.  Despite applicants’ response, the disclosure within page 15 of the specification does not support the clamed subject matter.
	Secondly, the examiner has not found support for the subject matter of claim 21.  Applicants’ cited disclosure within page 13 of the specification pertains to fibrous fillers, not fillers in general.   
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandalia et al. (US 5,506,328).
	Chandalia et al. disclose coating compositions produced by reacting polyisocyanates, such as oligomers, preferably derived from aliphatic or cycloaliphatic diisocyanates, at a ratio of isocyanate equivalents to active hydrogen equivalents of up to about 10,000:1, wherein the reaction occurs in the presence of such preferred catalysts as dimethylaminoethoxyethanol or dimethylaminoethyl-methylethanolamine.  The composition is cured at temperatures exceeding 50oC.  See abstract; column 4, lines 8-31; column 5, lines 26-32; and column 6, lines 1-15.  Though  a ratio of isocyanate equivalents to active hydrogen equivalents below 8:1 is included within the disclosed range, the position is taken that one would have been motivated to operate at the upper end of the range to promote greater crosslink density and flame resistance, resulting from the greater concentration of isocyanurate rings.  Regarding applicants’ amendment with respect to the use of fillers, despite applicants’ argument, in view of the disclosure within column 5, lines 49-51 that additives, such as pigments and resins may be incorporated within the composition, the position is taken that the addition of fillers to the composition to the extent claimed would have been obvious.
5.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 1-6, 18, and 20 are allowed.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765